Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162211(61)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 162211
  v                                                                 COA: 350391
                                                                    Oakland CC: 2019-175232-AR
  ALTON FONTENOT, JR.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the joint motion of the Michigan Association of OWI
  Attorneys and the Michigan Medical Marihuana Association to extend the time for filing a
  brief amicus curiae is GRANTED. The amicus brief will be accepted as timely filed if
  submitted within 21 days of the date of this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 8, 2020

                                                                               Clerk